ACCEPTED
                                                                                          05-18-00034-cv
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                       3/26/2018 5:19 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                                No. 05-18-00034-CV

TONY R. SAAD,                                 §     IN THE FIFTH DISTRICT
                                                                  FILED IN
                                                                5th COURT OF APPEALS
                                              §                     DALLAS, TEXAS
APPELLANT,                                    §                 3/26/2018 5:19:38 PM
                                              §                       LISA MATZ
v.                                            §     COURT     OF APPEALSClerk
                                              §
FRIEDMAN & FEIGER LLP,                        §
                                              §
APPELLEE                                      §     DALLAS, TEXAS

       APPELLANT TONY R. SAAD’S UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

      1.     Appellant Tony R. Saad (“Saad” or “Appellant”) respectfully asks the

Court to allow a 30-day extension to the time to file his Appellant’s Brief.

      2.     There is no specific deadline to file this motion to extend time. See

TEX. R. APP. P. 38.6(d).

      3.     Counsel for Appellant conferred with Appellee Friedman & Feiger LLP

(“F&F”), and Appellee does not oppose this motion.

      4.     The Court has authority under Texas Rule of Appellate Procedure

38.6(D) to extend the time to file a brief.

      5.     Saad’s Brief is currently due on March 28, 2018.

      6.     Saad requests an additional 30 days to file his Brief, extending his

briefing deadline until April 27, 2018.

      7.     No extension has been granted to extend the time to file Saad’s Brief.




                                              1
        8.   Saad requests additional time to file his Brief in order to allow the issues

in this appeal to be fully and completely briefed.

        9.   For these reasons, and based on the Court’s authority, Saad respectfully

requests that the Court grant an extension of time to file his Brief until April 27,

2018.

                                               Respectfully Submitted,

                                               HEDRICK KRING, PLLC

                                               /s/ Britton D. McClung
                                               BRITTON D. McCLUNG
                                               Texas Bar No. 24060248
                                               Britt@hedrickkring.com
                                               JACOB B. KRING
                                               Texas Bar No. 24062831
                                               Jacob@hedrickkring.com
                                               1700 Pacific Ave., Suite 4650
                                               Dallas, Texas 75201
                                               P: (214) 880-9600
                                               F: (214) 481-1844

                                               ATTORNEYS FOR
                                               APPELLANT TONY R. SAAD




                                           2
                          CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellee regarding the content
of the foregoing Motion on March 26, 2018, and counsel for Appellee is not
opposed to the relief sought herein.

                                             /s/ Britton D. McClung
                                             Britton D. McClung

                            CERTIFICATE OF SERVICE

     I certify that I served by electronic mail, a copy of this Motion on counsel for
Appellee on the 26th day of March, 2018.

                                             /s/ Britton D. McClung
                                             Britton D. McClung




                                         3